On 1 August, 1927, the defendant executed and delivered to Lillie R. Reinhardt a policy of life insurance in the sum of $180. The insured died on or about 2 January, 1928. Said policy of insurance contained the following clause: "Limitation of Insurance — Within two years from the date of issuance of this policy, the liability of the company under the same shall be limited under the following conditions, to the return of the premium paid thereon: (1) If any policy on the life of the insured has been issued by this company and is in force at the date hereof, unless this policy contains an endorsement signed by the president of secretary that this policy is in addition to such prior policy. The company shall not be presumed or held to know of the existence of any prior policy and issuance of this policy shall not be deemed a waiver of this condition; (2) If the insured before its date has been rejected for insurance by this or any other company, order or association, or has *Page 786 
been attended by a physician for any serious disease of complaint; or has had before its date any pulmonary disease or chronic bronchitis or cancer, or disease of the heart, liver of kidneys; or, (3) If the insured shall die by his own hands, whether sane or insane, or as a result of acts committed by him while in the commission of or as a punishment for some act in violation of law, or from the malicious or unlawful acts, or the culpable or intentional negligence of any one who is a beneficiary hereunder, whether named herein or not, or from engaging in aeronautic or submarine operations as operator, passenger, guest, or otherwise. But where the statute of the State in which this policy is written contains a different provision on this subject than the above, the language of such statute shall be substituted to the extent of this difference for this clause, but no further."
The uncontradicted evidence disclosed that the insured could read and write and signed a written application stating that she had never suffered with any disease of the kidneys, and that no physician had attended her within two years for any complaint. The uncontradicted testimony further showed that the insured had been treated for chronic Bright's disease from 1926 to 1928. Indeed, the husband of the insured testified that at the time the application was signed he knew that the insured was being treated for high blood pressure by a physician, and that he heard the agent who solicited the application ask the insured if she had been treated by a physician within two years, but did not recall her answer. A daughter of the insured also testified that she heard her father, husband of the deceased, say to the agent soliciting the application that the insured was suffering with high blood pressure and kidney trouble.
At the conclusion of plaintiff's evidence the trial judge instructed the jury to answer the issue "No."
From judgment rendered the defendant appealed.
The policy of insurance construed in Gilmore v. Ins. Co., 199 N.C. 632,155 S.E. 566, contained a limitation to the effect that if the insured should die from Bright's disease before the policy had been in force for two years that the liability of the insurer was limited to the return of premiums paid on the policy. Such limitation was approved by the court upon authority of Spruill v. Ins. Co., 120 N.C. 141, 27 S.E. 39. In addition the court ruled that the principle announced in Holbrook v.Ins. Co., 196 N.C. 333, 145 S.E. 609, did not apply *Page 787 
to such reasonable limitations contained in the policy itself. The case at bar, therefore, falls directly within the principle of the Gilmore case,supra.
The plaintiff, however, insists that there was a directed verdict in favor of the defendant. It appears that the defendant, having admitted the allegations of the complaint, set up as a further defense that the policy was obtained by means of fraud. Thereupon the defendant, assuming the burden of proof, proceeded to offer evidence to sustain the defense. The record discloses that at the conclusion of plaintiff's evidence the court instructed the jury "to answer the issue no." The issue submitted was the usual issue of indebtedness.
It is a general principle of law that the trial judge cannot direct a verdict in favor of the party upon whom the burden of proof rests. Bank v.McCullers, 200 N.C. 591, 157 S.E. 869. This principle, however, has been applied to cases in which the trial judge directed a verdict upon the pleadings or in cases where the evidence was conflicting. The case at bar is governed by the principle announced by McIntosh North Carolina Practice Procedure, p. 632, as follows: "If the facts are admitted or established, and only one inference can be drawn from them, the judge may draw the inference and so direct the jury," etc. The record discloses that there was no dispute with respect to the limitation set out in the policy, nor was there any dispute or conflict of evidence with respect to the fact that the insured was suffering with Bright's disease. Consequently, upon the facts presented, the instruction of the trial judge will not be held for reversible error.
It appears that the defendant had tendered to the plaintiff the amount of premiums, to wit, $4.02, and cost up to the time of tender. Obviously, the plaintiff is entitled to judgment for the amount of premium paid and cost up to the time of tender.
Modified and affirmed.